Citation Nr: 0208987	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1974. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The 
development requested by the Board in the November 1998 has 
been accomplished to the extent possible, and this case is 
now ready for appellate review. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A valid in-service stressor to support a diagnosis of 
post-traumatic stress disorder has not been demonstrated. 

3.  There is no competent evidence of record demonstrating 
that the veteran has a current disability due to hypertension 
that is etiologically related to service.  

4.  Service connection for depression was denied by a 
September 1991 rating decision to which the veteran was 
notified in that month; the veteran did not perfect an appeal 
with respect to this issue, and this is the last rating 
decision adjudicating this issue on any basis. 

5.  The evidence submitted since the September 1991 rating 
decision consists of written argument and sworn testimony and 
clinical reports that reflect psychiatric treatment but do 
not contain any competent evidence linking a current 
psychiatric disability to service; none of the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for depression.     


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (2001).  

2.  Hypertension was not incurred in or aggravated by 
service, and cannot be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

3.  The September 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991). 

4.  The additional evidence submitted since the September 
1991 rating decision is not new and material, and the 
veteran's claim for service connection for depression is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  These amendments revised the definition of new 
and material evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  This 
amendment, however, was made effective with respect to claims 
filed on or after August 29, 2001, and is not applicable to 
the veteran's appeal since his attempt to reopen his claim 
for service connection was filed in 1994.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in February 
1995, statement of the case dated in May 1995, a letter 
informing the veteran of the passage of the VCAA dated in 
March 2001 and multiple supplemental statements of the case, 
most recently dated in November 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medial and personnel records 
and private and clinical records dated through 2001, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  With 
regard to the development requested by the Board in its 
November 1998 remand, the RO has, to the extent possible, 
completed all the action requested therein.  The Board notes 
that the March 2001 letter notified the veteran of the type 
of evidence necessary to substantiate the claims.  This 
letter also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
supply sufficient information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the Board 
finds that the development requirements of the VCAA have also 
been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

With respect to new and material evidence claim, a portion of 
section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  The Board has conducted a complete and 
thorough review of the claims folder.  As the Board has found 
that new and material evidence has not been presented to 
reopen his claim for service connection for depression and 
that all pertinent evidence has been associated with the 
claims folder as regards this claim, further assistance on 
the part of the VA is not warranted.  
II.  Post-traumatic Stress Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The elements required to establish service connection for 
post-traumatic stress disorder are 1) a current, clear 
medical diagnosis, which is presumed to include both the 
adequacy of the symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The provisions of 38 C.F.R. § 3.304(f) (2001) require medical 
evidence diagnosing post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Applying the criteria above to the pertinent facts, the Board 
concludes that the claim for service connection for post-
traumatic stress disorder must be denied.  While the record 
reflects diagnoses of post-traumatic stress disorder by VA 
psychiatrists, the record does not contain any objective 
evidence to support the veteran's assertions and sworn 
testimony with regard to in-service stressors.  More 
specifically, there is no objective evidence to support the 
veteran's assertions that he has post-traumatic stress 
disorder, and attempted suicide during service, because he 
was "gang raped" during service.  The stressors claimed by 
the veteran do not include "events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality." Thus, for the purposes of this decision, 
the Board concludes that the claimed stressors are not 
"combat related."  See VAOPGCPREC 12-99 (October 18, 1999).  

As the claimed stressors are not combat related, the 
veteran's lay testimony regarding stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128, 142 (1997).  No such "credible supporting 
evidence" as to the existence of the claimed stressors has 
been presented.  Accordingly, the Board must find the 
probative value of the "positive" evidence, represented by 
the contentions and testimony of record with regard to the 
claimed stressors, to be outweighed by the "negative" 
evidence of record, represented principally by the lack of 
any objective evidence documenting the stressors claimed by 
the veteran in the contemporaneous service department records 
or otherwise.   The claim for service connection for post-
traumatic stress disorder must therefore be denied.  
38 C.F.R. § 3.304(f); Gilbert, 1 Vet. App. at 49.

In making the above, determination, the Board notes that 
while the service medical records reflect a suicidal gesture 
in which the veteran slit his wrists in the company 
recreation room, none of the contemporaneous service medical 
or personnel records show the veteran referring to a gang 
rape.  Instead, these records directly contradict the 
veteran's assertions, and indicated that the veteran slit his 
wrists "to get out of the Marine Corps."  See October 23, 
1973, psychiatric report.  The service personnel records 
document that the veteran also assaulted a superior officer, 
and that he was ultimately discharged from the Marines Corps 
based on a finding that he was unfit for service due to 
character and behavioral disorders.  None of the 
documentation associated with this discharge made any 
reference to the alleged gang rape.  Instead, these records 
document episodes of immaturity, emotional instability and a 
propensity for violence which rendered the veteran unsuitable 
for service in the United States Marines Corps.  

Also considered by the Board are the VA diagnoses of post-
traumatic stress disorder, most particularly the conclusion 
following a November 1994 VA "Post-Traumatic Stress Disorder 
Examination" that the veteran demonstrated "symptoms 
suggestive of PTSD which appears to be the result of a sexual 
assault while in the military."  However, these diagnoses 
are based entirely on a history provided by the veteran, and 
not on any credible objective evidence.  As such, they are of 
minimal probative value.  Zarycki, 6 Vet. App. at 91.  
Moreover, a diagnostic impression based upon an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In short, there is simply 
insufficient evidence of record to corroborate the alleged 
"gang rape" during service to accord any probative weight 
to a diagnostic impression linking post-traumatic stress 
disorder to the in-service stressor alleged by the veteran.  
As such, the Board finds the "negative" evidence to 
outweigh the "positive," warranting a denial of the claim 
for service connection for post-traumatic stress disorder.     
 
Finally, the Board has considered the contentions raised in 
the May 2002 informal hearing presentation concerning 
application of the provisions pertaining to cases alleging 
personal assault codified at M21-1, Part III, Change 49 
(February 1996) par. 5.14c, "PTSD Claims Based on Personal 
Assault," and M21-1, Part VI, Change 65 (October 1998) par. 
11.38(b)(2) "Evidence of Personal Assault."  However, the 
Board finds the likely existence of any documentation of the 
veteran's alleged stressors to be virtually nonexistent, and 
that additional efforts to obtain such documentation would 
serve no useful purpose, particularly given the extensive 
development already undertaken.  As such, further delay in 
the adjudication of the veteran's claim from yet another 
remand to develop corroborative evidence of the veteran's 
stressors would not be justified.  


III.  Hypertension

Service connection may be presumed for hypertension if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

The blood pressure readings during service were recorded as 
126/80 upon induction examination and 130/90 upon separation 
examination.  No treatment for hypertension during service 
was otherwise demonstrated.  The first post-service clinical 
evidence of record are reports from VA psychiatric 
hospitalization in March and April 1991, at which time blood 
pressure was recorded at 135/80.  Psychiatric hospitalization 
in August and September 1994 revealed blood pressure of 
142/91, and the diagnoses on Axis III included hypertension.  
Clinical records dated in February 1997 also reflect a 
diagnosis of hypertension and indicated the veteran takes 
medication for this condition.  Significantly, however, there 
is no competent medical evidence linking a current disability 
associated with hypertension to in service symptomatology or 
pathology.  

As indicated, absent any competent supporting evidence from a 
physician or other medical professional, the veteran's lay 
assertions linking current medical disorders to service are 
not probative.  Espiritu, 2 Vet. App. at 492, 495.   In this 
case, there is no such supporting clinical evidence linking a 
current disability associated with hypertension to service.  
There is also no clinical report of record reflecting that 
medication, or other treatment, for hypertension was provided 
to the veteran within one year of separation from service.  
As such, the Board must conclude that the probative weight of 
the "negative" evidence, principally the lack of evidence 
of treatment for hypertension during service or within one 
year of service, the over 20 year history between separation 
from service and the first diagnosis of hypertension, and the 
lack of any competent medical evidence linking current 
hypertension to service, exceeds that of the "positive," 
which is limited to the uncorroborated contentions and 
testimony of the veteran.  As such, the claim for service 
connection for hypertension must be denied.  Gilbert, 1 Vet. 
App. at 49; See Edenfield, 8 Vet. App. at 384, 388; Caluza, 7 
Vet. App. at 498, 506; Espiritu, 2 Vet. App. at 492, 495 
(1992).  


IV.  Depression

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001) Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under 38 C.F.R. § 3.156(a), for claims received 
prior to August 29, 2001, as is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For 
claims filed on and after August 29, 2001, new and material 
evidence is defined as set out at 66 Fed. Reg. 45620, 45630 
(August 29, 2001) to be codified at 38 C.F.R. § 3.156.)  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for a "mental disability," 
to include major depression with psychotic features, was 
denied by a September 1991 rating decision to which the 
veteran was informed in that month.  A timely appeal to the 
Board with respect to this issue was not perfected by the 
veteran.  As such, the September 1991 rating decision is 
"final."  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This 
is the last final rating decision addressing the issues of 
entitlement to service connection for depression on any 
basis.  

The evidence of record at the time of the September 1991 
rating decision included the aforementioned service medical 
records reflecting the veteran's suicidal gesture.  The in-
service psychiatric diagnosis was limited to immature 
personality disorder, which is not a "disease" for which 
service connection can be granted, and as a "matter of law" 
is not a compensable disability.  38 C.F.R. § 3.303(c); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  Neither depression 
nor any other acquired psychiatric disorders were diagnosed 
during service.  Also of record at that time was a June 1991 
VA psychiatric examination report that included a diagnosis 
of major depression with psychotic features.  VA inpatient 
reports of record at that time reflect treatment for 
substance abuse.  

Evidence submitted since the September 1991 rating decision 
includes reports from outpatient psychiatric treatment dated 
through April 2001.  These reports reflect diagnoses to 
include post-traumatic stress disorder and major depression 
with psychotic features.  Significantly, however, none of 
these records contain any probative clinical evidence linking 
a current disability associated with depression to an 
acquired in-service psychiatric disorder.  To the extent that 
any of the additional argument submitted by the veteran in 
written contentions or testimony presented at his June 1995 
hearing that he has a current disability associated with 
depression that is etiologically related to service is 
considered "new," such statements, representing lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative, and therefore 
are deemed to be not "material."  See Pollard v. Brown, 
6 Vet. App. 11 (1993); see also, Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).  
Thus, the Board finds that none of the evidence submitted 
since the September 1991 rating decision is material because 
it does not bear directly and substantially on the matter of 
service connection for depression, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims for service connection for this 
disability.   

In the absence of competent, credible evidence of a medical 
nexus between a current disability associated with depression 
and service, none of the evidence submitted since the 
September 1991 rating decision discussed above is both new 
and material.  Thus, the claims for entitlement to service 
connection for depression is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit additional supporting 
evidence in this case because nothing in the record suggests 
the existence of evidence that might reopen the finally 
denied claims discussed above.  The veteran did not 
specifically identify a record which would demonstrate a 
medical nexus between depression and service.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under this decision.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for hypertension is denied. 

New and material evidence having not been presented, the 
claim for service connection for depression is not reopened, 
and the benefits sought in connection with this claim are 
denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

